Filed 5/26/16 In re D.P. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re D.P., et al., Persons Coming Under                             B267137
the Juvenile Court Law.

LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN AND                                           Super. Ct. No. DK11293)
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ANDREA F.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County. Stephen
Marpet, Judge. Affirmed.


         Cristina Gabrielidis, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Mary C. Wickham, County Counsel, R. Keith David, Assistant County Counsel
and William D. Thetford, Deputy County Counsel, for Plaintiff and Respondent.
                                       __________________________
       Andrea F. (mother) appeals from orders sustaining a Welfare and Institutions Code
section 300 petition as to her son D.P. and daughter A.P. (the children), removing them
from her custody and limiting her to monitored visits. She contends the orders are not
supported by sufficient evidence.1 We affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

A.     The Referral and Investigation
       Viewed in accordance with the usual rules on appeal from an order sustaining a
section 300 petition (In re E.B. (2010) 184 Cal. App. 4th 568, 578), the evidence
established D.P. was born in June 2012; A.P. in May 2013. A general neglect referral
brought the family to the attention of the Department of Children and Family Services
(DCFS) in May 2015.
       No one was present on Friday, May 8, when the social worker arrived at the
family home to investigate the referral. A neighbor confirmed the general neglect
allegations, which included that mother and father did not work; they sometimes did not
come home until 11:00 p.m.; father was observed leaving the home at 2:00 or 3:00 a.m.;
the children were not fed until the parents woke up at noon; on one occasion the children
were not fed until 6:00 p.m.; when the children were fed, they were given cookies and
potato chips; the children were observed to “always” have poor hygiene. The apartment
manager confirmed that the parents came home late at night and left early in the morning;
although they had a parking space, they always parked a block away; the apartment was
cluttered and roach infested; the parents were five months behind in rent and an eviction
was in progress; because they did not have a key to the home, they used a window for
entry and exit.
       When the social worker met mother and father at the family home later that day,
they said they did not live there. The children had no marks or bruises but they were
wearing dirty clothes and had poor hygiene. The social worker observed “trash, old food,

1     All future undesignated statutory references are to the Welfare and Institutions
Code and to the 2015 version of the applicable statute.

                                            2
dirty diapers and roach infestation.” There were roaches on the floor, in the bed and the
refrigerator. During the social worker’s visit, mother and father allowed the children to
lie on the floor amid clothes and blankets that were “severely roach infested.” Explaining
the lack of unspoiled food in the refrigerator, the parents said they ate out or bought
prepared foods. Explaining their inability to show the social worker any clean clothes for
the children, the parents said they had not had time do laundry. Mother and father agreed
to a safety plan which included moving with the children into paternal grandmother’s
home in Downey until the problems at the family home could be rectified. The social
worker provided mother and father with a list of resources and arranged to meet with
them again the following Tuesday, May 12.
       When the social worker talked to paternal grandmother on the day of the referral,
paternal grandmother said she, too, was concerned about the condition of the home, the
children’s poor hygiene and lack of nutrition, and that the children roamed through the
house unsupervised while mother and father slept until mid-day. Paternal grandmother
said she had tried to help practically and financially, but stopped several months ago
because she feared she was “enabling” mother and father. Paternal grandmother had
loaned mother and father money for food and diapers; she had recently loaned them rent
money. Paternal grandmother was unaware of any substance abuse.
       The social worker confirmed on a telephone call with father on May 11 that the
social worker and parents would meet the next day at 8:30 a.m. When the social worker
arrived at the appointed hour on May 12, no one was home. Unable to make contact with
mother or father, the social worker called paternal grandmother. Paternal grandmother
said mother and father were still asleep. Paternal grandmother stated that mother and
father did not appear to be making any effort to care for the children or seek employment.
The social worker arranged to go to paternal grandmother’s home that day.
       At paternal grandmother’s home, the social worker observed mother and father
lounging in recliners while the children roamed through the house, unsupervised.
Paternal grandmother complained that mother and father were not cleaning up after the
children and she was concerned that her house would also be roach infested if they

                                              3
continued to live there. The social worker interviewed father, who appeared to be under
the influence. Father said he had been using methamphetamines “for some time” but had
not used in one or two months; he used marijuana to relax and to avoid
methamphetamines. Father explained that he did not have a substance abuse problem
because he could stop using drugs if he chose to do so. When the social worker told
father he could not take the children to Mexico in light of his admitted drug use, father
emphatically refused to stop using marijuana, then “slammed on the table and rushed out
the back door. He stated that his plan was to leave to Guadalajara, Mexico and to allow
the mother to care for the children.” Mother rushed after father and begged him not to
leave. Mother and father eventually returned to the house.
       Mother told the social worker she loved father and wanted to go with him to
Guadalajara. She said father became angry and threatened to leave mother and the
children whenever mother urged him to stop using drugs. Recently, father had taken to
staying in the bathroom all day, only coming out so that someone else could use it.
Mother denied she was a substance abuser, but admitted smoking marijuana with father.
Mother did not “express any concern” about the condition of the family home or that the
children were being cared for by someone using illicit drugs.
       The social worker concluded that mother and father “minimized the condition of
the home and their inability/unwillingness to meet the children’s basic needs.” Based on
father’s stated intention to take the children to Mexico that day, the social worker
concluded that mother and father were flight risks. Mother and father allowed the social
worker to detain the children without a warrant and agreed to drug test. Later that day,
mother was a “no show” for the drug test, and father tested positive for
methamphetamines, amphetamines and cannabinoids.
B.     Detention
       The section 300 petition DCFS filed on Friday, May 15, alleged dependency
jurisdiction based on the unsanitary conditions at the family home (paragraph b-1);
mother’s history of “substance abuse” and current marijuana use (paragraph b-2); and



                                             4
father’s history of “illicit drug use” and current use of methamphetamines and marijuana
(paragraph b-3).
       Following a detention hearing, the juvenile court found DCFS had made a prima
facie showing that the children were persons described by section 300, subdivision (b)
and there was no reasonable means to protect them other than removal. It gave DCFS
discretion to release the children to mother or any appropriate relative. Meanwhile, it
ordered monitored visits for mother and father, with DCFS discretion to liberalize.
Mother and father were ordered to random drug test weekly and to participate in
parenting and individual counseling; additionally, father was ordered to participate in a
drug program. The court established dates for future hearings, including a pretrial
conference on May 29, a jurisdiction hearing on July 2 and a disposition hearing on
July 24. The record on appeal includes only a Reporter’s Transcript for the disposition
hearing.
       The report for the May 29 pretrial conference stated that mother and father were
no longer living with paternal grandmother. The social worker had been unable to make
telephone contact with mother or father, but spoke with paternal grandmother. Paternal
grandmother said she was willing to care for the children, and also to have mother and
father live with her. But paternal grandmother lived in a one bedroom apartment with her
teenage son and daughter. Following the hearing on May 29, the juvenile court gave
DCFS discretion to place the children with any appropriate family member pending the
jurisdiction hearing set for July 2.
       Mother and father did not attend a multidisciplinary assessment team (MAT)
meeting on June 23. According to the MAT report, the caretaker reported that the
children hit the parents during visits and D.P. cried for a long time after visits. A.P. hit
and kicked D.P. repeatedly during the week, although this behavior had decreased since
the children had been with the caretaker.
       The social worker interviewed mother and father on June 24, the day after the
MAT hearing. Mother said the home in which they lived when the children were
detained was roach infested when they moved in; she had cleaned with bleach and the

                                              5
house had been fumigated, but the problem persisted. On the day the social worker
arrived to investigate the referral, the house was particularly dirty because the family had
not lived there for the prior two weeks. Mother denied a history of marijuana use. She
tried marijuana for the first time in April 2015. Although she did not like it, she
occasionally smoked marijuana with father. When mother smoked marijuana, the
children were asleep or being watched by neighbors. Mother denied that father had a
history of methamphetamine use. Mother observed the signs of father’s
methamphetamine use on two occasions, when father did not sleep for two nights.
       Father acknowledged the family home was dirty when the social worker first
visited, but said it was because they were in the process of moving. During the prior two
weeks, the family had been staying with friends in San Bernardino while they looked for
more affordable housing there. Father said mother “barely” smoked marijuana; at most,
four times in a two week period. Father said he tried methamphetamines “out of
curiosity” about three weeks before the social worker’s first visit. When he tried to stop
smoking methamphetamine, father experienced anxiety, so he continued using. Father
began smoking marijuana so as not to feel the effects of not smoking methamphetamines.
The children were never present when mother and father smoked marijuana. Father said
he no longer used any drugs. Instead, he drinks water and exercises to cope with his
anxiety.
C.     Jurisdiction and Disposition
       1.     Jurisdiction
       The report for the July 2 jurisdiction hearing stated that the children were doing
well in their placement and the caretaker was interested in adoption. Mother and father
were living together in Bell Gardens, and their monitored visits were consistent and went
well. They said a paternal great aunt was interested in caring for the children, but the
aunt told the social worker that her home was unlikely to be approved. Mother and father
had not consistently drug tested. They gave as excuses their failure to understand the
drug-testing schedule, not having identification necessary to drug test, and the distance to
the drug-testing site. The social worker explained the process, gave them proper

                                             6
identification, and arranged for a more convenient drug-test location. The jurisdiction
hearing was continued to July 24, the date already set for disposition.
       By the time of the July 24 hearing, mother and father were once again living with
paternal grandmother. They were looking for an apartment in San Bernardino County,
where mother intended to live with the children, while father lived with a friend nearby.
Monitored visits were consistent and went well. Both parents enrolled in a 12-week
parenting class in May, but both had missed classes; the program director characterized
mother’s attendance as “average” and father’s as just “fair.”
       Neither mother nor father had consistently drug tested. During the 10 weeks
between the children’s detention on May 12 and the July 24 hearing, mother tested
negative for all substances four times. But she was a “no show” on five occasions.
Father tested positive for methamphetamines, amphetamines and cannabinoids on
May 12. He tested positive for cannabinoids but negative for all other substances on
June 19. He tested negative for all substances on July 7 and 17, but was a “no show” on
two other occasions. Father told the social worker he had not enrolled in a drug treatment
program because he could not afford the fees.
       Mother and father appeared at the July 24 hearing, but neither testified. Through
counsel, father challenged the sufficiency of the evidence to support dependency
jurisdiction based on unsanitary living conditions at the family home inasmuch as they no
longer lived there (paragraph b-1). Regarding dependency jurisdiction based on his
substance abuse (paragraph b-3), father asked that the petition be amended to reflect the
evidence that he no longer used drugs. Mother’s counsel argued the evidence established
nothing more than “some sporadic marijuana use. Even father indicated she was never a
regular marijuana user and she’s never provided a dirty test, not even for marijuana.”
       Children’s counsel urged the juvenile court to sustain the petition, arguing: “I
believe that mother does indicate, at least, a history of usage and I know that case law has
indicated there needs to be a nexus between marijuana and the risk and I believe the risk
is evident, given the state of the home and the neglect these children were – that they



                                             7
were in this home, that was extremely dirty, very – I think conditions in the home were
not very safe and appropriate for these children.”
       The juvenile court dismissed paragraph b-1 (unsanitary conditions) but sustained
paragraphs b-2 (mother’s substance abuse), and b-3 (father’s substance abuse).
       2.     Disposition
       The children’s counsel argued that it would not be safe to release the children to
mother so long as she was living with father. Neither mother nor father made any
separate arguments regarding disposition. Notably, neither suggested as an alternative to
removal that father would immediately move out of paternal grandmother’s home so that
the children could be returned to mother. (See § 361, subd. (c)(1)(A) & (B).)
       The juvenile court found by clear and convincing evidence that there would be a
substantial danger to the “physical and mental well being” of the children if they were
returned to parental custody, and there was no reasonable means to protect them without
removal. (See § 361, subd. (c)(1).) Custody of the children was given to DCFS for
suitable placement; DCFS was given discretion to release the children to mother, but
ordered to “walk the matter on” before doing so.
       Mother and father were ordered to participate in drug testing and counseling and
father a drug treatment program.
       Mother timely appealed from the July 24 orders.

                                      DISCUSSION

A.     Justiciablity
       DCFS contends mother’s appeal should be dismissed for lack of justicability. It
argues mother does not challenge the jurisdictional findings based on father’s conduct, or
the drug-testing element of the disposition order. Although mother challenges the
removal order, DCFS agues this is not enough to establish justicability because the
children could be removed even without a jurisdictional finding based on mother’s
conduct. We exercise our discretion to consider the appeal.



                                             8
       As a general rule, “an appellate court may decline to address the evidentiary
support for any remaining jurisdictional findings once a single finding has been found to
be supported by the evidence. [Citations.]” (In re I.A. (2011) 201 Cal. App. 4th 1484.)
However, an appellate court has discretion to consider the merits of jurisdictional
findings against one parent where “the finding (1) serves as the basis for dispositional
orders that are also challenged on appeal [citation]; (2) could be prejudicial to the
appellant or could potentially impact the current or future dependency proceedings
[citations]; or (3) ‘could have other consequences for [the appellant], beyond jurisdiction’
[citation].” (In re Drake M. (2012) 211 Cal. App. 4th 754, 762–763 (Drake M.)).
       Section 361, subdivision (c)(1) identifies two “reasonable means to protect” which
the juvenile court must consider as alternatives to removing a dependent child from
parental custody. One is allowing a “nonoffending parent or guardian to retain physical
custody as long as that parent or guardian presents a plan acceptable to the court
demonstrating that he or she will be able to protect the child from future harm.” (§ 361,
subd. (c)(1)(B), italics added.)
       As a result of the jurisdictional finding against mother in this case, she was not a
“nonoffending” custodial parent and the juvenile court could not consider the
section 361, subdivision (c)(1)(B) alternative to removal. Thus, the jurisdictional finding
itself as to mother had an adverse impact on mother in these dependency proceedings.
For this reason, we exercise our discretion to consider the merits of mother’s appeal.
       I.A., on which DCFS relies for a contrary result, is factually inapposite. The I.A.
court explained section 361, subdivision (c)(1)(B) applies only to custodial parents; since
I.A. had never lived with the appellant/father, the provision was inapplicable in that case.
(In re I.A., supra, 201 Cal.App.4th at p. 1495.) The subdivision applies here because the
children were living with mother at the time they were detained.
B.     Sufficiency of the Evidence to Support the Jurisdiction Order
       Mother challenges the sufficiency of the evidence to support dependency
jurisdiction based on her history of substance abuse and current use of marijuana. She
argues her drug tests were consistently negative, there was no evidence that her parenting

                                              9
“was affected by drug abuse or past, sporadic use of marijuana,” and no evidence she
would continue using marijuana. We disagree.
       1.     Substance abuse
       Dependency jurisdiction may be based on a finding that the “child has suffered, or
there is a substantial risk that the child will suffer, serious physical harm or illness, as a
result of . . . the inability of the parent or guardian to provide regular care for the child
due to the parent’s . . . substance abuse.” (§ 300, subd. (b)(1).) A substance abuse
finding may be based on evidence the parent “has a current substance abuse problem as
defined in the” Diagnostic and Statistical Manual of Mental Disorders (DSM). (In re
Christopher R. (2014) 225 Cal. App. 4th 1210, 1217, citing Drake M., supra,
211 Cal. App. 4th 754.) One definition of “substance abuse” found in the DSM-IV-TR is:
“recurrent substance use resulting in a failure to fulfill major role obligations at work,
school, or home (e.g., . . . neglect of children or household)” occurring over a 12-month
period. (Christopher R., at p. 1217, quoting the DSM-IV-TR, p. 199.)
       A missed drug test is “properly considered the equivalent of a positive test result.”
(Christopher R., supra, 225 Cal.App.4th at p. 1217.) By extension, a series of missed
tests are properly considered the equivalent of a series of positive drug tests, from which
recurrent use can be inferred. Here, mother’s five missed drug tests – the most recent one
just three weeks before the hearing – constitute substantial evidence of “recurrent
substance use.” The juvenile court was not required to credit either mother’s explanation
for the missed tests or the parents’ claim that mother smoked marijuana infrequently.
       2.     Risk of harm
       But a “parent’s use of marijuana ‘without more,’ does not bring a minor within the
jurisdiction of the dependency court. [Citation.]” (In re Destiny S. (2012)
210 Cal. App. 4th 999, 1003.) There must be evidence that the parent’s marijuana use
subjects the child to a specific, non-speculative and substantial risk of serious physical
harm. (Ibid.) “A parent’s ‘ ”[p]ast conduct may be probative of current conditions” if
there is reason to believe that the conduct will continue.’ [Citations.]” (In re Kadence P.
(2015) 241 Cal. App. 4th 1376, 1384.) And when the child is very young, a substance

                                               10
abuse finding is prima facie evidence of an inherent risk of physical harm arising from
the inability to provide regular care. (Drake M., supra, 211 Cal.App.4th at p 767; In re
Rocco M. (1991) 1 Cal. App. 4th 814, 826, superseded by statute on another ground.)
       Here, there is no dispute that the conditions in which three-year-old D.P. and two-
year-old A.P. were living while in parental custody placed them at substantial risk of
physical harm. A reasonable trier of fact could conclude that mother’s substance abuse
was the reason she neglected the family home and the children. That the risk of harm had
not abated by the time of the July 24 hearing can be inferred from the evidence that
mother never had more than two consecutive negative drug tests, she was still living with
father, and she did not seem to understand the severity of the problems that brought the
family into the dependency system. The fact that the court dismissed the unsanitary
condition count did not mean the underlying facts, observed by the social worker, were
not true.
       Mother’s reliance on In re Destiny S., supra, 210 Cal.App.4th at page 1004, and
Drake M., supra, 211 Cal. App. 4th 754, for a contrary result is misplaced. In both of
those cases, the appellate courts reversed jurisdictional orders because there was no
evidence of neglect. (Drake M., at pp. 768-769; Destiny S., at p. 1004.) In contrast to
Destiny S. and Drake M., there was substantial evidence that D.P. and A.P. were
neglected while in mother’s custody.
C.     Sufficiency of the Evidence to Support the Disposition Order
       The juvenile court found by clear and convincing evidence that substantial danger
existed to the “physical health of [the children] . . . and there is no reasonable means to
protect without removal” from the parents’ custody. Mother contends there was not clear
and convincing evidence the children faced “a substantial danger of extreme abuse or
neglect if returned to” mother, inasmuch as she had multiple negative drug tests, was
participating in parenting classes and was amenable to other reunification services. We
disagree.




                                             11
       1.     Standard of review
       A dependent child “shall not be taken from the physical custody of his or her
parents . . . unless the juvenile court finds clear and convincing evidence” of specified
circumstances. (§ 361, subd. (c).) The “clear and convincing” standard that governs the
trial court does not govern the appellate court. (In re A.R. (2015) 235 Cal. App. 4th 1102,
1115-1116.) On a challenge to the sufficiency of the evidence to support removal, the
appellate court reviews the order “ ’for substantial evidence in a light most favorable to
the juvenile court findings. [Citations.]’ [Citations.]” (Ibid.)
       2.     Substantial evidence supports the disposition order
       The juvenile court may limit parental control over a child that has been
adjudicated a dependent child, but only to the extent necessary to protect the child.
(§ 361, subd. (a)(1).) “Removal ‘ ”is a last resort, to be considered only when the child
would be in danger if allowed to reside with the parent.” [Citation.]’ [Citation.]” (In re
A.R., supra, 235 Cal.App.4th at pp. 1115-1116.) It requires clear and convincing
evidence that “[t]here is or would be a substantial danger to the physical health, safety,
protection, or physical or emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s physical health can be
protected without removing the minor from the minor’s parent’s or guardian’s physical
custody.” (§ 361, subd. (c)(1).) In determining whether the child would be in danger, the
juvenile court should consider all surrounding circumstances, including the nature of the
conduct that brought the children into the dependency system, as well as the parent’s
“current understanding of and attitude toward the past conduct that endangered a
child . . . .” (In re J.N. (2010) 181 Cal. App. 4th 1010, 1025-1026.)
       Here, the circumstance that brought three-year-old D.P. and two-year-old A.P. into
the dependency system was substance abuse by mother and father, which rendered them
incapable of providing the children with regular care and supervision. There is no
challenge to the jurisdictional and dispositional findings based on father’s substance
abuse. A reasonable trier of fact could conclude the children were at continued risk of
physical harm if returned to mother on July 24 based on (1) evidence of prior neglect;

                                             12
(2) that mother had not consistently tested negative for drugs, which suggested she was
still using; and (3) that mother had not found housing for herself and the children separate
from father.
D.     No Abuse of Discretion in Ordering Monitored Visits
       Mother contends the monitored visit order “was not supported by any showing that
the children would suffer a substantial danger to their well-being if visitation were not
monitored.” She argues the order “was unnecessarily restrictive and did not promote the
well-being of the children.” We find no error.
       1.      Standard of review
       We review visitation orders in dependency cases for abuse of discretion. (In re
R.R. (2010) 187 Cal. App. 4th 1264, 1284 [exit order]; In re Christopher H. (1996)
50 Cal. App. 4th 1001, 1006 [disposition order].)
       2.      Forfeiture
       “In dependency litigation, ‘[a] party forfeits the right to claim error as grounds for
reversal on appeal when he or she fails to raise the objection in the trial court.
[Citations.]’ [Citation.]” (In re T.G. (2013) 215 Cal. App. 4th 1, 13.) Here, mother did
not object to the monitored visits order at the disposition hearing. Accordingly, she has
forfeited the issue for appeal.
       We are not persuaded otherwise by mother’s argument that she is challenging the
sufficiency of the evidence to support the monitored visits order and sufficiency of
evidence challenges are not forfeited by failure to object in the trial court. In re Joshua
G. (2005) 129 Cal. App. 4th 189, on which mother relies for her argument, is inapposite.
The Joshua G. court held the parents’ challenge to the sufficiency of the evidence to
support factual findings that were statutory prerequisites to the termination of parental
rights (adoptability, inapplicability of the beneficial relationship exception) was not
forfeited by their failure to object to the order on those grounds in the trial court. (Id. at
p. 200, fn. 12.) Mother argues that, under Joshua G., she has not forfeited her challenge
to the sufficiency of the evidence “that a substantial danger to the children’s well-being
would exist if visitation were not monitored.” The flaw in mother’s argument is that we

                                              13
do not use a substantial evidence standard for visitation orders; the order is reviewed for
abuse of discretion. It is only necessary that a rational trier of fact could conclude that
monitored visits would advance the child’s best interests. (In re Natalie A. (2015)
243 Cal. App. 4th 178, 188.) Mother forfeited her point by not objecting in the juvenile
court.
         3.     Monitored visitation advanced the children’s best interests
         Even if mother did not forfeit her challenge to the monitored visits order, we
would reject the contention on its merits.
         Preserving the family unit is a major goal of the dependency system. (In re
Dakota J. (2015) 242 Cal. App. 4th 619, 628-629.) Consistent with that goal, the juvenile
court is required to provide reunification services whenever a child is removed from
parental custody. (§ 361.5; In re Luke L. (1996) 44 Cal. App. 4th 670, 678.) Visitation is
an essential component of a reunification plan. (Tracy J. v. Superior Court (2012)
202 Cal. App. 4th 1415, 1426.) As part of such services, section 362.1 directs that
visitation “shall be as frequent as possible, consistent with the well-being of the child.”
(§ 362.1, subd. (a)(1)(A).) But any visitation order must “protect the well-being of a
dependent child while both maintaining ties between the child and parent and providing
the parent with an opportunity to demonstrate why his right to custody and care of the
child should be reestablished. [Citation.]” (Christopher H., supra, 50 Cal.App.4th at
p. 1009.)
         Mother has not shown the juvenile court abused its discretion in ordering
monitored visits in this case. The evidence that led to detention included the unhygienic
condition in which the children were living while in parental custody, as well as the
parents’ failure to give them regular, healthy meals. In contrast, monitored visits seemed
to go smoothly. At a visit a few days before the July 2 hearing, the social worker
observed that the mother and caretaker “spoke to each other with ease. The children
seemed calm and played with their mom. The children appeared happy in the presence of
their mother.” The caretaker told the social worker that “the visits have gone well and
the parents are loving with their children.” In contrast, there was no evidence that mother

                                              14
acted in a parental role towards the children during the monitored visit – no evidence that
she fed them or changed their dirty diapers. Absent such evidence, a rational trier of fact
could conclude that the children’s best interests would be advanced by monitored visits
until mother could show that she could care for the children unsupervised.

                                     DISPOSITION

       The July 24, 2015 jurisdiction and disposition orders are affirmed.




                                                 RUBIN, J.
WE CONCUR:



              BIGELOW, P. J.



              GRIMES, J.




                                            15